DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 is dependent from claims 4 and 1 and therefore recites both the step of determining the concentration of the one or more analytes by dividing at least one of the detected signals by the reaction time and the step of adjusting the determined concentration of the one or more analytes by the reaction volume.  The instant specification, as originally filed, fails to provide support for this combination of limitations.  At page 18, paragraphs 81-83, the specification discloses two types of adjusted signals, Type 1 being response X (reaction volume) and Type 2 being the signal divided by the reaction time (see also pg. 29, par. 126 which describes the concentration determined by one of the two adjustments, not both).  The specification then goes on to describe these two types of adjusted signals as separate embodiments and at no point provides description of first determining the concentration by dividing at least one of the detected signals by the reaction time and then adjusting the determined concentration by the reaction volume.  Therefore the limitation of claim 6 is rejected as new matter.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-9, 12-15 and 23-27 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a method for performing an assay on a liquid sample in an assay device having a capillary action flow path which includes a sample zone and detection zone, determining a reaction time of a combined sample/reagent through the detection zone having capture agents that are associated with the reagent using the signals generated by the detection elements at points in the flow path and determining the concentration of the analyte by dividing at least one of the detected signals by the reaction time or by using at least the reaction time that is proportional to a measured total flow time.
The closest prior art is Shimizu et al. (US 2009/0142781).  Shimizu et al. teach a method for performing an assay on a device having a flow path which includes a sample zone and detection zone thereon, wherein the method comprises: dispensing the sample onto the sample zone; combining the sample and a reagent on the assay device; flowing the combined sample/reagent by capillary action into and through the detection zone having capture elements bound thereto that bind to the analyte and the reagent generates a signal representative of concentration, determining a reaction time using the signals generated by a detection element at a point in the flow path (to generate a calibration curve, luminescence at time points is plotted against time, Fig. 6, par. 93); and dividing at least one of the detected signals by the reaction time (ratio of change in amount of luminescence in a given time indicates dividing detected signal by reaction time).  Shimizu et al. teach this method for generating a calibration curve, thus, concentration of the analyte is already known.  Shimizu et al. fail to teach determining concentration of analyte by dividing the detected signals by the reaction time and multiple detection elements at points in the flow path.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MELANIE BROWN/Primary Examiner, Art Unit 1641